Citation Nr: 0839327	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for mixed obstructive and 
restrictive pulmonary defect to include dyspnea.  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1963 to 
October 1966.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for asbestosis.  

Based on the evidence of record, the issue has been 
recharacterized as mixed obstructive and restrictive 
pulmonary defect to include dyspnea.  

The case was remanded for further development in a February 
2007 Board decision.  

The veteran and the veteran's spouse testified at a September 
2006 Board hearing.  


FINDING OF FACT

The evidence supports a finding that the veteran has mixed 
obstructive and restrictive pulmonary defect to include 
dyspnea attributable to service.  


CONCLUSION OF LAW

The criteria for service connection for mixed obstructive and 
restrictive pulmonary defect to include dyspnea have been 
met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Given the favorable outcome noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Analysis

The veteran alleges that he suffers from a pulmonary 
disorder, including asbestosis that he incurred during 
service.  The veteran alleges that he was exposed to asbestos 
in service while working as a pipe fitter on ships.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's DD-Form 214 indicates the veteran worked as a 
Sheet Metal Worker while in service.   The veteran has 
repeatedly and consistently reported to medical examiners 
that he received extensive exposure to asbestos in the course 
of his military duties and has not been exposed to asbestos 
since discharge.  His reported history in this regard is 
accepted as credible.

Service medical records do not reference any chronic 
pulmonary conditions, and an October 1966 chest X-ray showed 
no active diseases.  

The veteran underwent a private asbestos evaluation in 
October 2000, and the doctor noted a chronic cough 
intermittently producing clear sputum along with insidious 
onset of dyspnea on exertion that has progressed to the point 
where the veteran can only walk about fifty yards before 
having to stop.  The doctor noted the veteran had bilateral 
interstitial fibrotic changes consistent with asbestosis, but 
he did not explicitly diagnose the veteran with asbestosis.  

In December 2003 the veteran was seen by a private doctor who 
noted the veteran had cough, wheeze, and dyspnea on exertion.  
A chest X-ray showed pleural thickening, particularly along 
the right lateral border.  The doctor stated the veteran had 
significant asbestos exposure and that he was at high risk 
for mesothelioma and asbestosis.  The doctor indicated the 
chest X-ray was not terribly impressive for asbestosis but 
there may have been some subtle changes.  

The veteran underwent a VA examination in February 2004.  The 
veteran indicated he had breathing problems when taking part 
in physical activity.  The doctor noted the veteran's health 
was good except for respiratory problems.  He diagnosed the 
veteran with chronic obstructive pulmonary disease and a 
history of asbestos exposure, although the actual diagnosis 
is not entirely clear from the doctor's notes.  A chest X-ray 
showed right upper lung scarring, but there was no evidence 
of effusions or pleural calcifications.  

In an October 2006 letter the veteran's private doctor stated 
that the veteran suffers from mixed obstructive and 
restrictive pulmonary defect.  He stated that the obstructive 
defect is related to asthmatic bronchitis, and he has pleural 
scarring along the lateral right chest wall.  The doctor also 
identified an area of scarring in the upper right lung zone 
that has been stable.  The doctor stated that these areas of 
chest X-ray abnormalities were likely due to asbestos 
exposure, and the veteran is at high risk for mesothelioma 
and progressive asbestosis.  However, the doctor did not 
explicitly diagnose the veteran with asbestosis.  He 
continued that he could state with a reasonable degree of 
medical certainty that it is as likely as not that the 
veteran's chest X-ray abnormalities and his dyspnea are 
caused by his service.  However, he was unable to say with 
certainty that the veteran's asthma was related to service.  

The veteran underwent VA examination in March 2007, and the 
doctor reviewed the veteran's claim file.  The doctor stated 
that the veteran clearly did not suffer from asbestosis.  He 
stated the veteran's symptoms were a picture of asthma and 
stated the asthma may be a result of exposure to other toxic 
substances while in the service.  The doctor concluded that 
the veteran's pulmonary disorder was less likely as not 
caused by or a result of exposure to asbestos or other toxic 
substances. 

The veteran has not been diagnosed with asbestosis, although 
there is a doctor's opinion that he has a condition 
consistent with asbestosis.  The March 2007 VA examiner 
indicated the veteran definitively did not suffer from 
asbestosis.  However, the veteran has been diagnosed with a 
mixed obstructive and restrictive pulmonary defect to include 
dyspnea by a private physician.  The doctor opined that these 
chest abnormalities with dyspnea are caused by his service, 
including his exposure to asbestos.  

The medical evidence is unclear as to whether the veteran has 
or does not have asbestosis.  There is, however, no evidence 
against a finding that the veteran has mixed obstructive and 
restrictive pulmonary defect to include dyspnea; and the 
March 2007 VA examiner did not disagree with the diagnoses of 
the private physician.  The evidence is conflicting as to 
whether the mixed obstructive and restrictive pulmonary 
defect was caused by the veteran's exposure to asbestos 
during service; the private physician concluding that it was; 
and the VA physician concluding that it was not.  There is no 
clear basis to choose one of the equally competent and 
thorough medical opinions over the other and, in such a case, 
the veteran is entitled to the benefit of the doubt.

Accordingly, service connection for mixed obstructive and 
restrictive pulmonary defect to include dyspnea is warranted.  
Gilbert v. Derwinski, 1 Vet. App. At 57-58.  



ORDER

Entitlement to service connection for mixed obstructive and 
restrictive pulmonary defect to include dyspnea is granted.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


